DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/28/2022 in which claims 1 and 2 were amended and claims 9 and 10 were added.
Claims 1-10 are currently pending and presented for examination with claims 5-8 remaining withdrawn.
Election/Restrictions
Claims 1-4, 9, and 10 are allowable over the prior art of record. The restriction requirement among Species I-V, as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2021 is withdrawn.  Claims 5-8 , directed to Species II-V, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Naito (US 2017/0025522 and Naito hereinafter), discloses a semiconductor device (Fig. 1) comprising: a drift layer (18) of a first conductivity type (Fig. 1; [0041]; n-type is first type); a carrier store layer (16) of the first conductivity type (n-type) provided on a first main surface side of the drift layer (Fig. 1; [0041]); a base layer (14) of a second conductivity type (p-type) provided on the first main surface side of the carrier store layer (Fig. 1; [0041]); an emitter layer (12) of the first conductivity type (n-type) provided on the first main surface side of the base layer (Fig. 1; [0040]); a trench (40) provided so as to extend through the emitter layer (12), the base layer (14), and the carrier store layer (16) and reach the drift layer (Fig. 1; [0043]); a gate insulating film (42) provided on an inner wall of the trench (Fig. 1; [0043]); a gate electrode (44) embedded in the trench through the gate insulating film (Fig. 1; [0043]); and a collector layer (22) of the second conductivity type (p-type) provided on a second main surface side of the drift layer (Fig. 1; [0042]). Naito fails to expressly disclose where the gate insulating film has a thickness of 60 nm or less and where the peak concentration of impurities in the base layer and the thickness of the gate insulating film result in a threshold voltage of 3V or less. Nakamura (US 2016/0260703 and Nakamura hereinafter) discloses a range of peak concentration of impurities in the base layer that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813